Citation Nr: 1540614	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  07-05 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for carotid artery disease with blurred vision, and numbness to side of face, arm, and leg, with dizziness and loss of coordination. 

2. Entitlement to service connection for peripheral neuropathy, also claimed as nervous system disorder, due to Agent Orange exposure. 

3. Entitlement to service connection for a heart condition due to Agent Orange exposure. 

4. Entitlement to an initial rating in excess of 30 percent for right shoulder rotator cuff tear with degenerative joint disease (DJD).


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1987. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The case was previously before the Board in December 2006, April 2010, and June 2012.  By way of brief procedural history, in a July 2006 rating decision the RO granted service connection for degenerative joint disease of the right shoulder and assigned a 10 percent disability rating, effective March 4, 2003.  The Veteran disagreed with the rating assigned therein. See January 2007 Statement/NOD; see also April 2010 Board Remand.  In a March 2008 rating decision the RO increased the initial evaluation of the Veteran s right shoulder disability to 20 percent disabling, effective December 28, 2001.  A statement of the case (SOC) was issued in May 2010.  The Veteran submitted a VA Form 9 (substantive appeal) in June 2010, at which time he stated that a 40 percent rating would satisfy his appeal.  In January 2012, the initial rating assigned for the service-connected right shoulder condition was increased to 30 percent, effective from December 28, 2001.  The case has now been returned for further appellate consideration.

In an April 2013 rating decision, the RO denied claims of entitlement to service connection for (1) carotid artery disease with blurred vision, numbness to side of face, arm, and leg, with dizziness and loss of coordination; (2) peripheral neuropathy also claimed as nervous system due to Agent Orange exposure; and (3) a heart condition due to Agent Orange exposure.  In correspondence dated in May 2013, the Veteran submitted a notice of disagreement as to the above determinations.  As noted below, a statement of the case must be issued in response to this notice of disagreement. Manlincon v. West, 12 Vet. App. 238   (1999).

The issues of entitlement to service connection for carotid artery disease with blurred vision, numbness to side of face, arm, and leg, with dizziness and loss of coordination; peripheral neuropathy, also claimed as nervous system, due to Agent Orange exposure; and a heart condition due to Agent Orange exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the appeal period, the Veteran's right shoulder disability has been manifested by subjective complaints of pain, weakness, and fatigability with movement, and lack of endurance and objective evidence of decreased and painful range of motion, limitation of joint function after repetitive use, guarding of movement, and tenderness to palpation that results in disability that more nearly approximates limitation of motion of the right arm to 25 degrees from the side.


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent, but no higher, for right shoulder rotator cuff tear, status post repair, with DJD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.69, 4.71a, Diagnostic Code (DC) 5010-5201 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ;Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ideally, when the claim is for service connection, this notice should not only discuss the need for the claimant to show: 1) Veteran status, 2) that he has the disability alleged, 3) that there is a relationship or correlation between the disability and his military service, but also that a "downstream" 4) disability rating and 5) effective date for the award of benefits will be assigned if there is a favorable disposition of the claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Here, though, the Veteran is challenging the initial evaluation assigned following grants of service connection.  In Dingess, the Court (CAVC) held that in cases where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id., at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify concerning these initial-rating claims has been satisfied. Dunlap v. Nicholson, 21 Vet. App. 112 (2007); and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

According to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008), and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The RO provided the Veteran the required SOC in May 2010, also since has provided him a Supplemental SOC (SSOC) in December 2012, citing the applicable statutes and regulations and discussing the reasons or bases for assigning a 30 percent initial rating but no greater rating.  It is, however, presumed he is seeking the highest possible ratings, absent express indication to the contrary. See AB v. Brown, 6 Vet. App. 35 (1993).  He therefore has received all required notice concerning the initial-rating claim. 

With regards to this additional VCAA obligation, it includes obtaining all potentially relevant records, whether concerning evaluation or treatment during service or since, and when necessary having the Veteran undergo a VA compensation examination for a medical opinion.

To this end, the Board previously remanded these claims - including especially to obtain all outstanding evaluation or treatment records, whether from VA or elsewhere (privately, etc.), and to have the Veteran undergo a VA compensation examination reassessing the severity of his right shoulder disability. 

A review of the claims file, including since that remand, reveals that his VA treatment records and lay statements have been associated with his claims file for consideration.

He also was afforded a VA compensation examination. 38 C.F.R. § 3.159(c)(4). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  If not, it is incumbent on the Board to return the examination report as inadequate for rating purposes. 38 C.F.R. § 4.2.

The VA examinations obtained in this case, including the one on remand, are adequate as they are collectively predicated on a review of the claims file, contain a description of the history of the disability at issue, document and consider the relevant medical facts and principles, and record the relevant findings needed to properly rate this disability.  Consequently, VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met. 38 C.F.R. § 3.159(c)(4). 

Moreover, the Board's remand directives have been satisfied, both in terms of obtaining all outstanding VA or private evaluation or treatment records and in having the Veteran undergo that additional VA compensation examination reassessing the severity of the synovitis affecting his knees. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders). But see, too, D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with, even if there was not exact or total compliance), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has provided the Veteran opportunity to identify and/or submit evidence and argument in support of his claims.  He has not made the Board aware of any evidence still needing to be obtained.  He therefore has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of his claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015). Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of staged ratings, whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran's the right shoulder disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5201. See 38 C.F.R. § 4.27 (2015) (explaining use of diagnostic code numbers).  Diagnostic Code 5010 pertains to traumatic arthritis and DC 5201 pertains to limitation of motion of the arm. 38 C.F.R. § 4.71a. 

Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003. Id.  Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. If there are no incapacitating exacerbations, a 10 percent rating is assigned. Id. 

In applying DC 5003, painful motion equates to limited motion, even if there is no actual limitation in movement, and thus is entitled to a minimum 10 percent rating per joint, to be combined under DC 5003. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); cf. 38 C.F.R. § 4.59 (2015) (providing that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

As directed by DC's 5010 and 5003, the Board first turns to the diagnostic code applicable to range of motion of the arm, namely DC 5201. 38 C.F.R. § 4.71a. According to multiple VA examination reports of record, the Veteran's right hand is his dominant or major extremity. See 38 C.F.R. § 4.69 (2015).  Thus, the ratings assigned for limitation of motion of the major upper extremity in DC 5201 apply. 

Under DC 5201, a 20 percent rating is assigned for limitation of motion of the arm to shoulder level in the major or minor extremity.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level in the major extremity.  A 40 percent rating is assigned for limitation of motion to 25 degrees from the side in the major extremity. Id. 

VA regulation defines normal range of shoulder motion as forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees. 38 C.F.R. § 4.71, Plate I (2015).  Lifting the arm to shoulder level means lifting it to 90 degrees. See id.  

Limitation of motion under DC 5201 may be compensated based on limitation of abduction or limitation of flexion-the two planes of movement involving lifting the arm from the side-whichever would afford the higher rating. Yonek v. Shinseki, 722 F.3d, 1355, 1358-59 (2013)(citing Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003)).  However, separate ratings for both limitation of abduction and flexion are not available under this diagnostic code. Id. (holding that "the plain language of [DC] 5201 . . . allows only a single rating for 'limitation of motion of' an arm"); cf. Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a single diagnostic code, a claimant is not entitled to more than one rating for a given disability unless the diagnostic code expressly provides otherwise).

Factual Background and Analysis 

VA treatment records dated in 2001 reflect complaints of bilateral shoulder pain.  X-ray and MRI findings included diagnoses of chronic rotator cuff tear right shoulder and bilateral acromioclavicular joint arthritis.  In November 2002, private treatment records show that the Veteran underwent right shoulder decompression and partial rotator cuff repair.  Thereafter, VA treatment reports dated in 2003 show ongoing complaints of right shoulder pain.  

Private physical therapy records dated in 2004 reflect reports of pain with end-range passive motion. 

VA treatment reports dated from 2005 to 2006 reflect ongoing complaints of right shoulder pain. 

The Veteran underwent a VA joints examination in March 2006.  At that time, he complained of longstanding pain in the shoulder with limited and painful motion, cracking, grinding, and tightness.  Treatment included non-steroidal inflammatories and analgesic creams.  He reported flare-ups of daily, constant pain and limitation (only if he tries to do too much), relieved by one to two days of rest.  He stated that he was unable to lift his arm above shoulder level; he was not able to carry more than a half of gallon of milk; and long periods of driving were hindered.  The Veteran noted that he was retired.  Flexion of the right shoulder was to 90 degrees, with marked pain and grimacing; abduction was to 60 degrees; and internal and external rotations were to 45 degrees (with pain at 45 degrees).  After repetition, flexion was to 70 degrees, limited by pain and fatigue, and abduction was to 40 degrees.  The right AC joint was noted as being "very tender."  Empty can test was positive.  No instability or ankylosis was noted.  The diagnostic impression was right AC joint degenerative joint disease with inferior spur. 

A September 2006 VA treatment record shows complaints of a "locked" right shoulder, limited range of motion, popping, and increased pain (8 out of 10).  Pain with palpation over superior aspect of right shoulder was present.  The right side appeared weaker than left.  External rotation of the right shoulder was to 60 degrees and abduction to 75 degrees.  The assessment was adhesive capsulitis.  

Another VA treatment record dated in September 2006 indicated that the Veteran's shoulder pain had worsened and that he did not do "any type of activity due to pain."  Flexion and extension of the right shoulder were to 45 degrees; abduction was to 70 degrees; and external rotation was to 60 degrees.  Active range of motion was noted as being inconsistent due to reports of pain and popping. 

In his June 2010 substantive appeal, the Veteran stated that he would be satisfied with a 40 percent rating, and that his shoulder disability was manifested by weakness, major pain, and an inability to perform daily activities with normal excursion, strength, speed, and endurance. 

The Veteran underwent a VA joints examination in November 2010.  He reported treatment for right shoulder problems which included Ibuprofen, Tramadol, methocarbamol, and capaisin cream.  It was noted that the Veteran underwent surgery in 2006 to repair tendons weakened by steroid injections in the right shoulder.  Objectively, crepitus was present.  There was objective evidence of pain with active range of motion; flexion was to 80 degrees and abduction was to 50 degrees.  There was also objective evidence of pain following repetitive motion, and additional limitations after 3 repetitions, including pain.  After repetition, flexion was to 70 degrees and abduction to 45 degrees.  No ankylosis was present.  The Veteran was unable to perform internal/external rotation of right shoulder because he could not get the shoulder to 90 degrees of elevation/abduction.  It was noted that the Veteran was retired.  The pertinent diagnosis was right shoulder osteoarthritis and torn rotator cuff.  

The Veteran underwent a VA joints examination in July 2012.  Currently, he reported constant pain reaching a 7 to 8 out of 10 on the pain scale.  Objectively, right shoulder flexion was to 65 degrees, with painful motion beginning at 45 degrees; abduction was to 60 degrees, with painful motion beginning at 35.  The Veteran was unable to perform repetitive testing due to pain.  Functional loss was noted as less movement than usual, weakened movement, excess fatigability, and pain on movement.  Localized tenderness and pain on palpation of joints/soft tissue/biceps tendon of right shoulder.  Guarding was also present.  Muscle strength for abduction and flexion was 4/5.  No ankylosis was present.  Hawkins impingement test was positive.  Empty can test was positive.  He was unable to perform crank apprehension and relocation tests.  There was tenderness to palpation of AC joint.  The Veteran reported that he retired 4 years prior from desk job.  He stated that he was unable to reach above chest level with the right arm due to shoulder pain and that he had difficulty lifting over 5 pounds, and combing and shampooing his hair.  The pertinent diagnoses were right shoulder degenerative joint disease, and right shoulder rotator cuff repair. 

Based on the evidence outlined above, the Board concludes that an approximate balance of the evidence reflects that factors such as pain, weakness, and fatigability cause the Veteran to experience symptoms that more nearly approximate a higher 40 percent rating for his right shoulder disability throughout the appeal period (see, e.g., July 2012 VA Examination, citing pain at 35 degrees of right arm abduction; inability to perform repetitive-use testing; objective findings of less movement than usual, weakened movement, excess fatigability, and pain on movement; see also September 2006 VA Treatment Note, citing an inability to perform any activities due to arm/shoulder pain; see also March 2006 VA Examination, citing objective grimacing, marked pain with range of motion, abduction to 40 degrees, AC joint tenderness, and daily flare-ups of constant pain; and the Veteran's competent reports of an inability to perform daily activities with normal excursion, strength, speed, and endurance due to right shoulder pain).  This is the maximum scheduler rating available under DC 5201.  

The Board has also considered other criteria for shoulder injuries.  However, evaluation of the Veteran's right shoulder disability under other diagnostic criteria is not appropriate since he has not demonstrated ankylosis of the shoulder joint or impairment of the humerus, clavicle, or scapula so as to warrant higher or separate ratings under Diagnostic Codes 5200, 5202, 5203. See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-03.  

Likewise, a higher or separate rating is also not warranted under DC 5003, as the Veteran's right shoulder arthritis is already compensated under DC 5201, and by its express terms DC 5003 assigns a maximum rating of 20 percent for arthritis, and only when a rating is not available under another diagnostic code based on limitation of motion. See 38 C.F.R. § 4.71a.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holding in DeLuca, 8 Vet. App. at 202.  However, since the Veteran has been granted the maximum rating possible under Diagnostic Code 5201, the analysis required by DeLuca would not result in a higher schedular rating.  Indeed, the evidence shows that the Veteran's symptoms are consistent with the maximum 40 percent rating established in the instant decision.  

Lastly, the Board notes that the Veteran is already in receipt of a separate rating for the surgical scars of the right shoulder and this issue is not currently on appeal.  See January 2012 Rating Decision. 

Other Considerations 

The Veteran has not stated, and there is no evidence otherwise suggesting that his right shoulder disability is sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.  In various VA examination reports throughout the course of the appeal, the Veteran has stated that he was retired, but did not indicate that he retired as a result of his shoulder disability.  Accordingly, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised. See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The Board has also considered whether referral for am extraschedular rating for the right shoulder disability is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

As explained in detail above, the Veteran's right shoulder disability is manifested by objective evidence of limitation of motion and pain, limitation of function after repetitive use testing, guarding, and tenderness to palpation with subjective complaints of pain, weakness, and fatigability with movement, giving away and lack of endurance.  The pertinent diagnostic codes in 38 C.F.R. § 4.71a in conjunction with DeLuca factors contemplate these symptoms.  Hence, the rating criteria reasonably describe the Veteran's shoulder disability.  In short, there is no indication in the record that the average industrial impairment from his right shoulder disability would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order. Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

An initial 40 percent rating (but no higher) for a right shoulder disability is granted, subject to the regulations governing the payment of monetary awards. 


REMAND
Manlincon Issues

Regarding the claims of service connection for carotid artery disease with blurred vision, numbness to side of face, arm, and leg, with dizziness and loss of coordination; peripheral neuropathy, also claimed as nervous system, due to Agent Orange exposure; and a heart condition due to Agent Orange exposure, the Veteran has submitted a May 2013 Notice of Disagreement with the April 2013 rating decision.  To date, it is not shown that the Veteran has received a Statement of the Case related to these issues; therefore, these claims must be remanded for compliance with Manlincon v. West. See Manlincon, 12 Vet. App. 238  .


Accordingly, the case is REMANDED for the following action:

The Veteran must be provided an SOC on the issues of entitlement to service connection for (a) carotid artery disease with blurred vision, numbness to side of face, arm, and leg, with dizziness and loss of coordination; (b) peripheral neuropathy, also claimed as nervous system, due to Agent Orange exposure; and (c) a heart condition due to Agent Orange exposure. 

If and only if, the Veteran files a timely substantive appeal, should this issue be returned to the Board. See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


